Citation Nr: 0722413	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for cervical myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. The veteran 
perfected a timely appeal of this determination to the Board.
 
In January 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. 

In February 2005 and March 2006, the Board remanded the 
veteran's claim for further development and adjudication.  
This having been completed, this claim is again before the 
Board.


FINDINGS OF FACT

The medical evidence of record does not indicate that the 
veteran's service-connected cervical myositis is productive 
of severe limitation of motion, forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for cervical myositis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Code 5290 (2002), Diagnostic Codes 
5003, 5021, 5237 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in April, July and August 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice regarding the disability rating 
and effective dates for this condition.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   The veteran was also 
generally invited to send information or evidence to VA that 
may support his claim, was advised of the basic law and 
regulations governing his claim, the basis for the decisions 
regarding his claim, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the May 2007 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, 
volumus post-service medical and treatment records, multiple 
VA examinations, the testimony of the veteran before the RO, 
and statements submitted by the veteran and his 
representative in support of the claim.  Moreover, the Board 
notes that this matter has been previously remanded for 
additional development and adjudication.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's cervical myositis is currently 
evaluated as 20 percent disabling under Diagnostic Code 5290.  
In this regard, the Board notes that myositis is evaluated 
under Diagnostic Code 5021.  This code provides that myositis 
will be rated on limitation of motion of the affected part, 
as arthritis, degenerative.  Degenerative arthritis is rated 
under Diagnostic Code 5003 which provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved (DC 5200 
etc).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

In this case, the RO evaluated the veteran's cervical 
myositis under the previous Diagnostic Code 5290.  Diagnostic 
Code 5290, in effect until September 26, 2003, provides a 10 
percent rating for limitation of motion of the cervical spine 
manifested by slight limitation of motion, and a 20 percent 
rating for moderate limitation of motion.  A maximum 30 
percent evaluation requires severe limitation of motion.  

Effective September 26, 2003, additional substantive changes 
were made to the criteria for evaluating spine disorders.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later 
revisions provide a general new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243.  Under these new 
regulations, intervertebral disc syndrome, renumbered as 
Diagnostic Code 5243, may be evaluated under this new general 
rating formula after September 2003 or under the rating 
criteria for incapacitating episodes made effective September 
23, 2002.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

In this case, the veteran was provided with several recent VA 
examinations in connection with his claim.  The first of 
these examinations is dated in June 2005.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The veteran's 
cervical spine was examined and multiple symptoms of 
degenerative joint disease were indicated.  The examiner 
however stated that "I do not believe his current symptoms 
involve any degree of myositis."  The veteran is not 
service-connected for degenerative joint disease or arthritis 
of the cervical spine.

The veteran was again examined by VA in August 2006.  Again, 
the examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report.  
The examiner detailed the veteran's medical history in the 
report.  Extensive symptoms and diagnoses related to non-
serviceconnected degenerative disc disease and degenerative 
joint disease of the cervical spine were noted, but symptoms 
related to myositis were not indicated.  

Finally, the veteran was afforded an additional VA 
examination in July 2006, with a January 2007 addendum.  
After examination, the examiner diagnosed the veteran with 
severe cervical osteoarthritis, to include radiculopathy.  
The examiner specifically noted, however, that there were no 
symptoms or indications of myositis.

Based on the foregoing, the Board finds that an evaluation in 
excess of 20 percent is not warranted for the veteran's 
cervical myositis.  Under the former Diagnostic Code 5290, 
the veteran's myositis must be productive of severe 
limitation of motion.  And under the revised general formula 
for evaluating conditions of the spine, a higher evaluation 
requires forward flexion of the cervical spine 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  In 
this case, the VA examiners that examined the veteran in 
connection with his claim found that the veteran's symptoms, 
to include pain and limitation of motion in his neck, were 
associated with the veteran's non-serviceconnected 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  He was not found to have symptoms 
related to his service-connected cervical myositis.  A higher 
evaluation for myositis is therefore not warranted in this 
case.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  Because 
none of the veteran's current symptoms, however, have been 
attributed to the veteran's service-connected myositis, the 
Board concludes that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
cervical myositis is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


